NO. 07-10-0314-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  AUGUST 18, 2010
                          ______________________________

                                  JOHNNY EDWARDS,

                                                               Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 181st DISTRICT COURT OF POTTER COUNTY;

                  NO. 51,148-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Johnny Edwards, appeals his conviction for assault on a public servant.

The certification of right to appeal executed by the trial court states that this Ais a plea

bargain case and the defendant has NO right of appeal.” This circumstance was brought

to the attention of appellant and opportunity was granted him to obtain an amended

certification entitling him to appeal. No such certification was received within the time we
allotted. Having received no amended certification, we dismiss the appeal per Texas

Rule of Appellate Procedure 25.2(d).


                                                   Per Curiam

Do not publish.




                                        2